Title: From George Washington to Nathanael Greene, 31 December 1781
From: Washington, George
To: Greene, Nathanael


                        
                            My dear Sir
                            Philadelphia 31st Decemr 1781.
                        
                        Since my last of the 19th inst. I have recd information, which does not admit of a doubt, that an
                            embarkation has taken place at New York, it is said to consist of three British Regiments and a detachment of the Hessian
                            Grenadiers. They may probably have sailed by this time, but of this I have no certain accounts—They are to be convoyed by
                            two ships of the Line and two or three Frigates—It is conjectured they are destined for south Carolina. If so, they will
                            in all probability be there before this reaches you.
                        We have rumours of an action between you and the British near Charlestown, but I do not pay much regard to
                            the report. I am with greatest Esteem My dear Sir Yr most obet and hbl. servt.
                            

                        
                    